Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Galletta on 2/22/22.

The application has been amended as follows: 

16.	(Currently Amended) A fuel assembly configured to be positioned in a nuclear water reactor, comprising: 
	an upstream minor portion defining an upstream end, 
	a downstream minor portion defining a downstream end,
	a main portion connecting the upstream minor portion and the downstream minor portion, 
	a plurality of elongated fuel rods arranged in parallel with a longitudinal axis extending through the upstream end and the downstream end,
	a flow interspace between the upstream end and the downstream end, the flow interspace being configured to permit a flow of coolant through the fuel assembly along a flow direction from the upstream end to the downstream end in contact with the fuel rods, and
 
	wherein the elongated tube comprises a bottom, an inlet to the internal passage at the upstream minor portion and an outlet from the internal passage at the downstream minor portion, ,
	wherein: 
	the elongated tube comprises an inlet pipe positioned partially in the elongated tube, the inlet pipe forming the inlet to the elongated tube, 
	the inlet pipe having an inlet end and an outlet end,
	the outlet end of the inlet pipe is located inside the internal passage at distance inlet pipe extends no more than 33% up into the elongated tube a length of the inlet pipe configured to capture debris from the stream of coolant in the space in the internal passage between the outlet end of the inlet pipe and the bottom.

Claim 16 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 3/4/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/4/2021 is withdrawn.  Claims 26 and 30, directed to non-elected species, are no longer withdrawn 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 16-21 and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  	EP0798745A1 (“EP745”) is considered to be the closest prior art reference. This reference does not teach the limitation wherein the inlet pipe 80 extends no more than 33% up into the elongated tube 58. See the Examiner’s annotated Figure 3 of EP745 on page 4 of the 11/03/2021 Final Rejection. The skilled artisan would not modify EP745 to fulfill this limitation because EP745’s inlet pipe 80 is placed inside elongated tube 58 so that inlet pipe 80’s outlet 84 is adjacent the outlets 78 of elongated tube 58. Fulfilling this claim limitation would require a significant shortening of inlet pipe 80 (or lengthening of elongated tube 58) such that its outlet end 84 were no longer near outlets 78, thus impeding fluid flow and preventing EP745’s water rod from functioning as intended. In the instant invention, the inner tube 23 (see Figure 1) extends only slightly up into the elongated tube 7. The purpose for this shorter length of the inlet tube . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646